Title: To James Madison from James Leander Cathcart, 9 August 1806
From: Cathcart, James Leander
To: Madison, James



Sir
Boston Augt: 9th: 1806

I had every thing prepared for the Franklins departure at a moments warning when I was hond: with yours of the 4th inst:  Having in some measure anticipated the answer I might expect to receive I had look’d for a proper vessel for the purpose and was fortunate in finding the two Brothers of Salem a very handsome little Ship of 155 Tons.  I took the Ambassador on board of her & he seems to like her amazingly: I do not know on what terms I may be able to procure her but I presume she will be high, neither have I mentioned the particulars of the contents of your letter to the Ambassador as yet, lest it might be the means of originating fresh demands.
As this vessel will be ready to sail by the time I receive  answer to this, I request to be inform’d whether all the presents are to be sent out in her and to whom are they to be consignd, and when ready for sea, whether she is to be detain’d until the arrival of the vessel with the fieldpieces &c. from Washington.  I likewise wish to know whether I am to lay in provisions for them or are they to find themselves at their own cost.  The Turks from NewYork have not arrived neither have we heard anything from the Messenger Mohamet Ben Hodgia since his departure on the 29th: Ulto.  I have the honor to be with the greatest respt: & esteem Sir Your Obnt Servt.

James Lear: Cathcart


Ship Two Brothers of Marblehead
lenth  77 feet
breadth  22 ft. 3 Inchs
depth  10 ft. 2 ”
}151 56/95th. Tons


Single Deck built at Duxbury in 1800  fiddle head & quarter bridges
navigates by 9 Men & 2 Boys including the officers.


Memorandum for filling the ship two Brothers passport
The Ship two Brothers was formerly ownd in Salem  She is now own’d in Marblehead & hails from there  consequently she must be stiled the Two Brothers of Marblehead in her papers.

